Citation Nr: 0637446	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-15 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee injury.

2.  Entitlement to a rating in excess of 10 percent for right 
knee instability.

3.  Entitlement to a compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from January 1982 
to January 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO).  

In October 2006, the appellant testified at the RO during a 
videoconference hearing before the undersigned sitting in 
Washington, DC; a transcript of that hearing is of record. 

During the hearing, the veteran raised the issue of whether 
to reopen the claim for service connection for a left hand 
disorder.  The RO last addressed this issue in July 2004, 
finding that no new and material evidence had been submitted.  
The Board notes that the veteran indicated in his March 2003 
substantive appeal (VA Form 9) that he was only appealing the 
three issues listed on the title page of this action.  
Although the RO included the issue of whether new and 
material evidence had been submitted to reopen the claim of 
service connection for a right hand disorder in the March 
2004 statement of the case, the veteran explained in his 
March 2003 substantive appeal that he had filed the claim 
with respect to his left hand and not his right.  Therefore, 
the issue involving the right hand is not in appellate 
status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

During the October 2006 videoconference hearing before the 
undersigned, the veteran indicated that his service-connected 
right knee disorders and sinusitis had worsened since the 
last examinations in 2003.  Specifically, he indicated the 
presence of symptomatology that might support an increased 
evaluation.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); Allday v. Brown, 7 Vet. App. 517, 
526 (1995) [where record does not adequately reveal current 
state of claimant's disability, fulfillment of duty to assist 
requires contemporaneous medical examination, particularly if 
there is no additional medical evidence which adequately 
addresses the level of impairment since previous 
examination]; see also Snuffer v. Gober, 10 Vet. App. 400 
(1997) [a veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination].

Also, during the October 2006 videoconference hearing, the 
veteran stated that he has received VA care for his service-
connected disorders more recently than is documented in the 
claim file. 

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file. See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  During 
the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  

Although the RO issued a letter in April 2003 with respect to 
establishing a higher rating for his right knee disorders, 
the veteran has not been provided with notice regarding his 
claim for an increased rating for sinusitis.  On remand, the 
RO should issue a letter to the veteran notifying him of the 
type of evidence necessary to establish an increased 
disability rating or effective date for the disabilities on 
appeal.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman.  

2.  The RO should send the veteran a 
letter requesting him to provide any 
pertinent evidence in his possession and 
any outstanding medical records 
pertaining to treatment or evaluation of 
his claimed disorders during the period 
of this claim or the identifying 
information and any necessary 
authorization to enable the RO to obtain 
such records on his behalf, specifically 
to include the veteran's VA psychiatric 
treatment records.

3.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

4.  The veteran should be scheduled for a 
VA orthopedic examination for opinions as 
to the current nature and severity of his 
service-connected right knee 
disabilities.  

All indicated tests and studies, 
including range of motion studies, are to 
be performed.  Prior to the examination, 
the claims folder must be made available 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report. 

The physician should address whether pain 
could significantly limit functional 
ability during flare-ups or on repeated 
use over a period of time.  These 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis.  If 
the examiner is unable to make such 
determinations, it should be so indicated 
on the record.  The examiner should also 
address the degree of instability and/or 
subluxation of the right knee.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

5.  Schedule the veteran for a VA 
examination by an Ear, Nose, and Throat 
specialist to determine: 

a).  What is the currently degree of 
impairment due to service-connected 
sinusitis, that is, whether there is 
evidence of one or two episodes of 
sinusitis per year, requiring  
prolonged antibiotic treatment or 
three to six non-incapacitating 
episodes per year characterized by 
purulent discharge or crusting. 

The claims folder must be made available 
to the examiner for review.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  See 38 C.F.R. 
§ 3.655 (2006).

7.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



